IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20757
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MOHAMMAD NASIM ASHRAF,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CR-H-96-11-1
                        - - - - - - - - - -
                           July 28, 1997
Before SMITH, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Mohammad Nasim Ashraf argues that the district court clearly

erred in denying his request for an additional one-level

reduction of his offense level under U.S.S.G. § 3E1.1(b).

     We have reviewed the record, including the presentence

report, the transcript of the sentencing hearing, and the briefs

and find that the district court’s denial of the adjustment was

not clearly erroneous.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 96-20757
                              - 2 -

     Ashraf failed to demonstrate that he timely furnished

complete information to the authorities about his personal

involvement in the fraudulent scheme or that he timely notified

the authorities of his decision to enter a guilty plea.

Therefore, the district court did not err in denying Ashraf’s

request for the adjustment.   See § 3E1.1(b); United States v.

Mills, 9 F.3d 1132, 1136 (5th Cir. 1993).

     AFFIRMED.